SOSA, Chief Justice (dissenting). I hereby adopt as my dissent the majority opinion of the court of appeals as appended herein in full. APPENDIX No. 10688. Court of Appeals of New Mexico. Feb. 7, 1989. OPINION BIVINS, Chief Judge. The state appeals from an order dismissing the information against defendant charging him with possession of a controlled substance with intent to distribute. This appeal presents the issue of whether a suspension of proceedings to determine defendant’s competency to stand trial tolls the running of the six-month rule, SCRA 1986, 5-604. We hold it does not and affirm the trial court’s dismissal of the information with prejudice. On November 17,1986, the state charged defendant by criminal information with possession of a controlled substance with intent to distribute. Defendant posted bond and was released. On November 25, 1986, he was arraigned and entered a plea of not guilty. Although it cannot be determined from the record which party made the oral motion, on April 20, 1987, the trial court entered an order suspending the proceedings to determine the mental competency of defendant to stand trial. Both sides approved that order. On June 16, 1987, the state moved for an independent examination of defendant to determine competency. Defendant had already been examined by Counseling Associates, but the parties had not received a report at the time the state’s motion came on for hearing. The court entered an order on August 19, 1987, allowing for the independent examination the state requested. On November 17, 1987, the trial court held a hearing to determine defendant’s competence. The parties stipulated to the admission of the Counseling Associates report and also to lifting the suspension of proceedings; however, defense counsel specifically stated that he was not waiving any time limits regarding the trial. Based on the report, the trial court found defendant competent to stand trial and entered an order to that effect on November 18, 1987, which also lifted the suspension of proceedings. On May 13, 1988, the day scheduled for trial, defendant filed a motion to dismiss with prejudice, alleging the six-month time limit had expired on May 24,1987. Following argument, the trial court granted defendant’s motion. This appeal followed. Rule 5-604 provides in pertinent part: B. Time limits for commencement of trial. The trial of a criminal case or an habitual criminal proceeding shall be commenced six (6) months after whichever of the following events occurs latest: $ $ j(s s(s $ ‡ (2) if the proceedings have been stayed on a finding of incompetency to stand trial, the date an order is filed finding the defendant competent to stand trial; C. Extension of time. The time for commencement of trial may be extended only by the supreme court, a justice thereof, or a judge designated by the supreme court, for good cause shown____ D. Effect of noncompliance with time limits. In event the trial of any person does not commence within the time specified in Paragraph B of this rule or within the period of any extension granted as provided in this rule, the information or indictment filed against such person shall be dismissed with prejudice. In its carefully worded order of dismissal, the trial court made findings showing the date of arraignment as November 25, 1986; that no extension had been sought or granted by the supreme court; that the proceedings had not been stayed upon a finding that defendant was incompetent to stand trial; and other findings which negated the application of any of the other tolling provisions of Rule 5-604(B). Both sides agree that the only tolling provision possibly applicable is the one found in Rule 5-604(B)(2) providing for a stay “on a finding of incompetency to stand trial.” The state concedes that a stay in proceedings for the purpose of determining competency, as opposed to a finding of incompetency, does not fall within the literal language of the rule, but it argues that it is sufficiently analogous so that the six months should have recommenced on November 18,1987, when the trial court found defendant competent to stand trial and lifted the suspension. The state asks us to make this interpretation based on common sense rather than a technical reading of Rule 5-604. We read the rule in accordance with its plain meaning. Rule 5-604(B)(2) clearly provides for tolling if the proceedings have been stayed on a finding of incompetency to stand trial. If such finding of incompetency is made, then the trial shall be commenced six months after the date an order is filed finding defendant competent to stand trial. In this case there was never a finding of incompetency; therefore, unless we are to read language into the rule which is not present, the trial must have commenced six months after the date of arraignment, which took place on November 25, 1986. See R. 5-604(B)(1). Since the trial was not scheduled to commence until May 13, 1988, almost one year after the six-month rule had run, the trial court had no alternative but to dismiss the information with prejudice. See R. 5-604(D). The state has no cause to complain. It could have applied for an extension of time. See R. 5-604(C). It failed to do so. Cf. State v. Barefield, 92 N.M. 768, 595 P.2d 406 (Ct.App.1979) (state obtained extension of time in which to try defendant while competency determination was pending). The state relies on cases which have interpreted the tolling provisions of the six-month rule. See, e.g., State v. Flores, 99 N.M. 44, 653 P.2d 875 (1982) (interpreting the phrase “conditions of release” where accused was already in custody for a previous conviction); Atencio v. Love, 96 N.M. 510, 632 P.2d 745 (1981) (interpreting “disposition” under applicable metropolitan court six-month rule); State v. Felipe V., 105 N.M. 192, 730 P.2d 495 (Ct.App.1986) (interpreting the meaning of “appeal” in children’s court proceeding); State v. Be-natty, 99 N.M. 415, 658 P.2d 1142 (Ct.App.1983) (interpreting “date of filing of an information” where an amended information had been filed); State v. Padilla, 92 N.M. 19, 582 P.2d 396 (Ct.App.1978) (interpreting “reversal of a conviction” to include any delay resulting from appellate proceedings). Those cases do not support the state’s position. When a term is not defined by a statute, a court may interpret the word in accordance with its ordinary meaning. Security Escrow Corp. v. Taxation & Revenue Dep’t, 107 N.M. 540, 760 P.2d 1306 (Ct.App.1988). If, in applying the words used to a particular fact pattern, the author’s intent is unclear, a court must construe the statute in accordance with the rules of statutory construction. See id. In the cases cited by the state, the court was interpreting the words in the rule or construing a portion of the rule the meaning of which was unclear. This case, however, presents a different problem. Here, the words of the rule do not require interpretation, and the meaning of the rule as applied to these facts seems clear. Identical to our role in interpreting statutes, our role in interpreting rules is to discern and give effect to the author’s intent. See, e.g., Atencio v. Board of Educ. of Penasco Indep. School Dist. No. 4, 99 N.M. 168, 655 P.2d 1012 (1982). Where the rule is unambiguous, we interpret it literally and give effect to the plain meaning of the rule, as it appears on the face of the rule, unless to do so leads to an absurd or unjust result. Id. We do not add words into the rule except where necessary to prevent absurdity or to give effect to the obvious intent of the supreme court. See, e.g., State v. Pendley, 92 N.M. 658, 593 P.2d 755 (Ct.App.1979). What the state is really arguing for is a change in the rule. It reminds us of the underlying constitutional requirement that an incompetent defendant may not be tried. See Pate v. Robinson, 383 U.S. 375, 86 S.Ct. 836, 15 L.Ed.2d 815 (1966) (incompetent defendant may not be tried). Similarly, a failure to make a determination of competency when reasonable grounds appear constitutes fundamental constitutional error. Id. Thus, according to the state, because of the constitutional requirement for determination of competency, a defendant whose competency is being determined must be considered unavailable for trial. See Commonwealth v. Millard, 273 Pa.Super. 523, 417 A.2d 1171 (1979); Isley v. State, 354 So.2d 457 (Fla.Dist.Ct.App.1978). The state also cites cases from other jurisdictions, which have held, in recognition of the obligation to determine competency, that delays resulting from examinations do not infringe upon speedy trial rights. See, e.g., Grayless v. State, 567 S.W.2d 216 (Tex.Crim.App.1978); People v. Browry, 8 Ill.App.3d 599, 290 N.E.2d 650 (1972); In re Severns, 330 P.2d 752 (Okla.Crim.App.1958). We would agree with the state that since a competency examination is for the defendant’s benefit, Hodges v. United States, 408 F.2d 543 (8th Cir.1969); Jones v. People, 711 P.2d 1270 (Colo.1986) (En Banc); State v. Starcevich, 139 Ariz. 378, 678 P.2d 959 (Ct.App.1983); People v. Browry, it follows that delays from competency examinations should be chargeable to the defendant in a speedy trial analysis. See Jones v. People; People v. Beerlie, 44 Ill.App.3d 164, 3 Ill.Dec. 219, 358 N.E.2d 386 (1976); O’Neal v. State, 253 Ark. 574, 487 S.W.2d 618 (1972); see generally ABA Standards for Criminal Justice § 12-2.3(a) (2d ed. 1980) (period of delay resulting from examination of defendant’s competence should be excluded from speedy trial computation). The problem, however, is that our Rule 5-604 is unequivocal and therefore the authorities relied upon have no application. If any change in the rule is to be made it must be made by the supreme court, not this court. It is interesting to note, however, that under the federal speedy trial rule, 18 U.S.C. § 3161 (1982), the comparable tolling provision is not all-inclusive. See § 3161(h)(1)(A). The state argues that it was not responsible for the delay since defendant made the request for a competency determination. Even if it was defendant that made the request, we do not believe that it matters. Finally, the state relies on two supreme court cases, State v. Chacon, 103 N.M. 288, 706 P.2d 152 (1985), and State v. McCrary, 100 N.M. 671, 675 P.2d 120 (1984), in which the court, in reviewing a challenge under the state speedy trial rule, also employed the balancing test for speedy trial delays as set forth in Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972), and State v. Harvey, 85 N.M. 214, 510 P.2d 1085 (Ct.App.1973). The four factors that must be weighed under that balancing test are the length of delay, the reason for delay, the defendant’s assertion of his right, and prejudice to the defendant. The state says that, considering that the delay was occasioned at the defendant’s request for a competency hearing and that he suffered no prejudice as a result thereof, these factors weigh heavily in favor of the state. While Chacon and McCrary suggest that we may resolve the issue in this case by balancing the Barker factors, it does not seem appropriate to do so for at least two reasons. First, Rule 5-604 contains its own specific requirement for noncompliance within the time limits, i.e., dismissal of the information with prejudice. For us to undertake balancing of the Barker factors would require that we ignore the plain language of the six-month speedy trial rule. This we decline to do. Second, we believe that the Barker analysis is appropriate only in determining claims of speedy trial deprivation, not for determining whether the statutory speedy trial requirements have been met. We do not believe McCrary and Chacon are to the contrary. In those cases, the supreme court appears to have held the state speedy trial rule had been satisfied and to have applied the balancing test to the overall delay between the initial charge and the ultimate charge. Federal courts interpreting the analogous federal Speedy Trial Act have held that the sixth amendment constitutional claim and the statutory speedy trial claim receive separate review. See, e.g., United States v. Thirion, 813 F.2d 146 (8th Cir.1987); United States v. Gonzalez, 671 F.2d 441 (11th Cir.), cert. denied, 456 U.S. 994, 102 S.Ct. 2279, 73 L.Ed.2d 1291 (1982); Brink v. Rouch, 677 F.Supp. 569, 571 (C.D.Ill.1988) (holding that Speedy Trial Act involves a “mathematical calculation” in determining whether it has been violated, while a sixth amendment claim involves the Barker analysis). Violation of the Speedy Trial Act is not synonymous with a sixth amendment violation. Brink v. Rouch. In Gonzalez, the Eleventh Circuit held that a defendant’s rights under the Speedy Trial Act and the sixth amendment were distinct, though related. It further noted that “the legislation does not purport to be coextensive with that amendment____ Thus, our review of compliance with the Act presents a question of statutory interpretation, while our sixth amendment inquiry continues to be guided by the Supreme Court’s decision in Barker v. Wingo....” 671 F.2d at 443 (citations omitted). It may be that the supreme court in Chacon and McCrary, by relying on the balancing test, was attempting to highlight the underlying concern for the sixth amendment right to a speedy trial. While we share the trial court’s reluctance to dismiss, given the facts and circumstances we have no choice; accordingly, we affirm. IT IS SO ORDERED. ALARID and MINZNER, JJ., concur.